PER CURIAM.
We affirm the order finding Appellant in contempt and awarding make-up visitation to Appellee. However, we reverse that aspect of the order directing Appellant to pay Appellee’s attorney’s fees to purge the contempt. The finding that Appellant has the ability to pay the fees because she can borrow the money from her father cannot support the conclusion that she has the ability to pay the fee. See Russell v. Russell, 659 So.2d 675, 676 (Fla. 3d DCA 1990) (error to base conclusion of ability to pay on finding that party may borrow money from relative).
AFFIRMED IN PART; REVERSED IN PART. !
TORPY, COHEN and EDWARDS, JJ., concur.